CHRIS DANIEL                   01-15-00127-CR
                                 HARRIS COUNTY DISTRICT CLERK




  February 9, 2015                                                              FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
  HONORABLE SUSAN BROWN
                                                                         2/12/2015 10:40:36 AM
  185TH DISTRICT COURT
                                                                         CHRISTOPHER A. PRINE
  HARRIS COUNTY                                                                   Clerk
  HOUSTON, TX

  Defendant's Name: ·CANDANCE NICOLE MAXIE

  Cause No: 1421350

  Court: 185 TH DISTRICT COURT

  Please note the following appeal updates on the above mentioned cause:

  Notice of Appeal Filed Date: 2/3115
  Sentence Imposed Date: 4/21114
  Court of Appeals Assignment: First Court of Appeals
  Appeal Attorney of Record: TO BE DETERMINED




{f);:~elY,
~{1s-
  Criminal Post Trial Deputy

  CC: Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas




  This is your notice to inform any and all substitute reporters in this cause.




                      1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                                                                                   '1.,/'1
.1'6" THE STATE OF TEXAS
                                            CAUSE NO,   \lt2\~500\O\O
                                                           X                                 \    - ...
                 tCtV\dace          f'Jlco\e.M~l t: 01'2L\-lotDloi
"I, (INSERTNAMEAND INMATE IDENTIFYING NUMBER FROM TEXAS DEPARTME NTOFCORRECTIONS

OR COUNTY lAID, being presently incarcerated in (INSERT TEXAS DEPARTMENT OF CORRECTIONS
UNIT NAME OR COUNTY JAIL NAME) in                Bo..rr\ ~                       County, Texas, declare under penalty

of perjury that the for going is true and correct.

EXECUTED ON (DATE)          OJ /:J...:t-)Q-oIJ

                                                     ORDER



           On this the   ----=·6=-___day of ~          ...J   20   J.5 , came to be heard by me, the Defendant's
NOTICE OF APPEAL and it appears to this court that this motion should be
                                                                                       I
                                                                      GRANTED:_~           _ _ __
                                                                     . DENIED: __"--L-__----:~"'_;_
                                                   Cause No.                        JLfdl~
THE STATE OF TEXAS                                                                         IN THE)   ~STRICT        COURT

                                                                                           COUNTY CRIMINAL COURT AT LAW No.

                                                                                           HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*

I, judge of the trial court, certify this criminal case:
     D        is not a plea-bargain case, and the defendant has the right of appeal. [or]
     D        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal. [or]




     ~
              iS plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal. [or]
     I2t' Yo plea-bargain case, and the defendant has NO right of appeal. [or]
     ~ the defendant has waived the right of appeal.



Judge'        ~                                                                         Date Signed

I have received a copy of this certification. I have also been infonned of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if!
wish to appeal this case and if! am entitled to do so, it is my duty to infonn my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary eVlew.



rr   endant                                                                             Defendant's Counsel

Mailing Address:      ----a:Fl---i!!l-L-9::::It-.,e.E. . ._D=---__                                              L3d 3f?1'OO
                                                                                        State Bar of Texas ill number:

                                                                                                               m~ l-3'{)ol1
                                         ChriS Dante'
Telephone number:                       District Clerk                                  Mailing Address:
Fax number (if any):                                                                    Telephonenumber:.2               '5 4:?&J
                                                 ."  --,._--
                                                   .• t ....




                               By ___--·-ci·.;;r--"'~·~
                                                                                  · APPEAL CARD
                                                             \st
                         ~-ao-'f
Court                                              Cause No.
  \-\ S                                           \L\' ~ \ ~50
                     The State of Texas

 ~ U-X\.&.Cl..h~-0 ?s lCC) \~ m~I{l\6
Date Notice
Of Appeal: _ _ _bt_:_(~_",-ll_S
                             _____
                                   tf--~ 1-14
Presentation:                             Vol._ _ Pg. _ _

Judgment:                                 Vol._ _ Pg._ _

Judge Presiding O~cSA.,.J ~ ULC5W ~
Court Reporter__KJ----LI_II:::.
                          _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ _ __

Attorney
61l T. ial          ~&~~~
Attorney      •. \
on Appeal_ _ _IN
               __  ~_ _ _ _ _ _ __
                                    I
          Appointed                        Hired,_ _ __

Offense         ~ + - ~rD ~ ~
Jury Trial:                        Yes            No    ~
Punishment
Assessed_ _L(_y..J".'('_